Citation Nr: 1126950	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-29 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral knee conditions, to include as secondary to a left ankle injury incurred in-service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Board hearing at the RO in Cleveland, Ohio in June 2010.  This transcript has been associated with the file.

The case was brought before the Board in August 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include notifying him how to substantiate his claim on a secondary basis, obtaining VA treatment records and affording the Veteran a new VA examination.  The Veteran was mailed an updated notice on substantiating his claim in August 2010.  The Veteran's most recent treatment records from the Cleveland VA Medical Center were obtained and associated with the claims file.  The Veteran was scheduled for a VA examination in September 2010, but failed to report and has not offered good cause as to why.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also 38 C.F.R. § 3.655.  

Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).





FINDING OF FACT

The Veteran's bilateral knee conditions are not related to a disease or injury incurred in service and were not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Bilateral knee conditions were not incurred in or aggravated by active duty service, nor were they proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January 2006, March 2006, and August 2010.  The January 2006 and August 2010 letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the September 2006 rating decision, the Board finds that providing him with adequate notice in the August 2010 letter followed by a readjudication of the claim in the March 2011 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As noted above, the Veteran was scheduled for a VA examination in September 2010 and he failed to report to it.  As there has been no good cause shown for his failure to attend the examination, the Board will review the claim based on the evidence of record.  38 U.S.C.A. § 3.655.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2010); Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  

The Veteran contends that his bilateral knee conditions are the result of an ankle injury that occurred in-service.  See e.g., June 2010 Board hearing transcript.  However, the Board observes the Veteran is not service-connected for an ankle disability.  Furthermore, the Veteran received information on substantiating this claim in August 2010 and failed to provide any additional evidence.  Thus, as a matter of law, the Veteran's claim for service connection for bilateral knee conditions as secondary to an ankle injury must fail.  Insofar as the condition to which the Veteran claims the disability is secondary has not been granted service connection, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the appellant's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Veteran's claim will also be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.
Here the Board notes that at entrance to service in August 1972 the Veteran reported that his "knee used to lock on [] him. . ."    On his Report of Medical Examination the Veteran's lower extremities were marked as normal.  The examiner indicated that the injury to the knee was in the past and that he had experienced no further problems in the last 4 years.  The condition was noted as not disqualifying.  Thus, he is presumed to have been in sound condition at service entrance. 

The Board notes the Veteran reported to sick call in December 1973 after he injured his left ankle playing basketball.  The Veteran reported it was painful to walk on, especially on the lateral side of his left ankle and left forefoot.  An x-ray was taken the same day and demonstrated no significant abnormalities.  The Veteran filled out a Record of Injury and Treatment when the accident happened and reported that he injured his left ankle playing basketball.  There was no reference in this statement to any knee pain caused by the incident.  At a follow up appointment one week later the service treatment record reported the Veteran had good range of motion with no trouble walking.

At his separation examination in January 1974 the examiner noted that the Veteran had normal lower extremities on physical evaluation.  It was noted that the Veteran commented about how he had trick knees since childhood.  Similarly, on his Report of Medical History he reported that he had currently, or in the past, suffered from a "trick" or locked knee.  The Veteran also reported that he suffered a foot injury while playing basketball in-service.  However, he did not report that he injured either knee as a result of this incident.

The Board acknowledges that the Veteran entered service with complaints of a "trick" or locked knee that had existed since childhood.  However, this notation of a prior medical history does not equate to a notation of disability on entrance.  As previously noted, on physical examination, his lower extremities were deemed normal.  

As discussed further below, there is no evidence that the Veteran's bilateral knee conditions are in any way related to service.  To the contrary, VA physicians have opined that his right knee pain is due to a ruptured quadricep and his left knee pain is due to soft tissue calcifications which were caused by degenerative changes.  See e.g., December 2005 and July 2008 VA treatment records.  

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

There is no evidence of record to indicate the Veteran complained of knee pain until December 2005, over 3 decades after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In the December 2005 VA treatment record the Veteran reported pain and swelling in his right knee that began 3 months earlier.  The treatment record indicated that the Veteran had a mass over his right knee measuring approximately 3 centimeters.  His knee was noted to be mildly tender and firm with full range of motion.  The Veteran also complained of intermittent left knee pain.

A VA treatment record from a later date in December 2005 diagnosed the Veteran with a ruptured tendon in his right quadricep.  The Veteran reported he had sustained an injury 4-5 months earlier, but he had not sought treatment because he was still able to ambulate.  The Veteran chose to avoid surgery at that point.  The Veteran did not report that he had suffered from knee pain since service, or that he had injured his knee in-service.  

A May 2007 VA treatment record noted the Veteran's past medical history included bilateral knee pain, which he treated with pain medication, as well as the right quadricep rupture.  A follow up record in November 2007 indicated the Veteran had complaints of minimal pain in his left knee.  The examiner's opinion was that osteoarthritis might be causing this pain.  There is no reference to an in-service injury or an opinion that his knee pain was related to service.

In a July 2008 VA treatment record the Veteran had x-rays taken which revealed soft tissue calcifications, secondary to degenerative changes, in the Veteran's left knee.  A January 2009 VA treatment record noted the Veteran was using a hinged brace for his right knee and continuing conservative treatment.  The Veteran also reported at his June 2010 Board hearing that he used braces, canes, and crutches to help alleviate the pain in his bilateral knees.  However, there is still no indication that either knee condition is related to service.

The Board acknowledges that the Veteran believes his bilateral knee conditions warrant service connection.  The Board also acknowledges the Veteran's statement in his October 2007 informal RO conference that he had self treated his knee conditions since service.  With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's current knee conditions and service, as well as evidence showing no treatment for a knee condition until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for bilateral knee conditions is not warranted.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of a positive medical opinion and the length of time between the Veteran's separation from active service and first complaints of any knee condition weigh against the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral knee conditions on a direct and secondary basis, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for bilateral knee conditions is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


